*288Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ern Reynolds appeals the district court’s orders dismissing his action alleging various constitutional violations with respect to application of zoning ordinances and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reynolds v. City of Roanoke, No. 7:10-CV-00260-JCT, 2011 WL 2787269 (W.D.Va. July 13, 2011; July 19, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.